Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 10, 2014

                                       No. 04-14-00544-CV

                                          Liborio SOLIS,
                                             Appellant

                                                  v.

                                           Maria SOLIS,
                                             Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-06368
                             Honorable Larry Noll, Judge Presiding


                                          ORDER
         Appellant filed a notice of appeal seeking to appeal a “Default Order Granting Motion to
Rule for Costs” signed on July 14, 2014. Because it appeared that the order was a non-
appealable interlocutory order, we ordered appellant to show cause in writing why this appeal
should not be dismissed for lack of jurisdiction. See Lehmann v. Har–Con Corp., 39 S.W.3d
191, 195 (Tex. 2001); Minnfee v. Lexington, No. 04-09-00770-CV, 2010 WL 381367, at *1 (Tex.
App.—San Antonio Feb. 3, 2010, pet. dism’d) (mem. op.) (dismissing appeal of order on motion
to rule for costs).

        Appellant filed a response in which he requested that we abate the appeal pending the
trial court’s compliance with Rule 143 and the issuance of a delinquent dismissal order and that
we allow his notice of appeal to become effective on the date of the dismissal order. See TEX. R.
CIV. P. 143. Thereafter, we received from the trial court clerk a copy of the trial court’s “Order
Setting Aside Default Order Granting Motion to Rule for Costs” signed on August 12, 2014.
The order sets aside the July 14, 2014 order granting motion to rule for costs and denies the
motion to rule for costs. In light of this order, it appears to the Court that the appeal is moot. See
Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2000) (justiciable controversy between the parties
must exist at every stage of the legal proceedings, including the appeal, or the case is moot);
Nat’l 7 Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999) (appellate courts are
prohibited from deciding moot controversies).
       Accordingly, we ORDER appellant to show cause in writing within 30 days of the date of
this order why this appeal should not be dismissed as moot. All appellate deadlines are
suspended pending our determination of whether we have jurisdiction over this appeal.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court